DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 10-14 are objected to because of the following informalities:  
In claim 10, line 2, add --semiconductor-- before “substrate.”
In claim 10, line 3, substitute “a” with --the-- before “semiconductor substrate.”
Claims 11-14 depend from claim 10, so they are objected for the same reason.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15, 16 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nidhi et al. (US Pub. 2021/0183850; hereinafter “Nidhi”).
Nidhi discloses [Re claim 15] an electrostatic discharging (ESD) device 500, comprising: a semiconductor substrate 501 (page 2, paragraph 27; page 6, paragraph 68); a stack of a first type and a second type epitaxial layers (510, 547) (page 4, paragraph 47; page 6, paragraph 68) on the semiconductor substrate 501 (see fig. 5C), the first type and the second type epitaxial layers (510, 547) having different material compositions (Si and SiGe; page 4, paragraph 47) and the first type and the second type epitaxial layers (510, 547) being alternatingly disposed in a vertical direction (see fig. 5C); a first implant region 510A in the stack (page 6, paragraph 69), wherein the first implant region 510A has a first conductivity type (page 6, paragraph 69); and a second implant region 510B in the stack (page 6, paragraph 70; the second implant region is the regions marked as 510B in figures 5B and 5C; “510E” in the paragraph 70 is a typographical error), wherein the second implant region 510B has a second conductivity type opposite the first conductivity type (page 6, paragraph 70).
Nidhi discloses [Re claim 16] further comprising: a middle region 518 (an interface) in the stack between and adjoining the first and second implant regions (510A, 510B) (page 6, paragraph 71; see fig. 5C).
Nidhi discloses [Re claim 17] further comprising: an oxide layer under the semiconductor substrate 501 (the semiconductor substrate can be silicon on insulator (SOI); page 2, paragraph 27; so, an oxide layer can be located under the silicon substrate).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nidhi in view of Thomson et al. (US Pub. 2020/0403007; hereinafter “Thomson”).
Nidhi discloses [Re claim 1] a method of manufacturing a semiconductor device, comprising: providing a structure 500 having a frontside (top side) and a backside (bottom side) (see fig. 5A), the structure including a substrate 501 (page 6, paragraph 68) and a stack of a first type and a second type epitaxial layers (510, 547) (page 6, paragraph 68) having different material compositions (Si and SiGe; page 4, paragraph 47) alternatively stacked above the substrate 501 (see fig. 5A), wherein the stack is at the frontside of the structure 500 and the substrate 501 is at the backside of the structure 500 (see fig. 500); patterning the stack (a patterned stack 551 is shown in figure 5A; page 6, paragraph 68; see figs. 4A and 4B for patterning process because the ESD diode 500 is similar to the ESD diode 400; page 6, paragraph 67), thereby forming a fin above the substrate 501 (page 4, paragraph 49; see fig. 4B); implanting a first dopant 571 into a first region 510A of the fin (page 6, paragraph 69), the first dopant 571 having a first conductivity type (page 6, paragraph 69); implanting a second dopant 572 into a second region 510B of the fin (page 6, paragraph 70; the second implant region is the regions marked as 510B in figures 5B and 5C; “510E” in the paragraph 70 is a typographical error), the second dopant 572 having a second conductivity type opposite the first conductivity type (page 6, paragraph 70).
Nidhi fails to disclose explicitly wherein forming a first contact on the first region and a second contact on the second region.
	However, Thomson discloses wherein a plurality of conductive contacts 112 are disposed over N-type epi portion 126 and P-type epi portion 128 (page 4, paragraph 42) of an ESD diode device 100 (see fig. 1). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form conductive contacts on N-type/P-type regions, as taught by Thomson, in order to form topside conductive/metal contacts of a diode device (Thomson; page 4, paragraph 42).
Nidhi discloses [Re claim 2] wherein the first and second regions (510A, 510B) are separated by a middle portion 518 of the fin (an interface; page 6, paragraph 71; see fig. 5C).
Nidhi discloses [Re claim 8] wherein the fin is a first fin and the patterning of the stack also forms a second fin (page 4, paragraph 49; see fig. 4B), further comprising: removing the second type epitaxial layers 547 (sacrificial layers; page 7, paragraph 75; see fig. 5E) from the second fin (all of the fins shown in figure 4B are processed as shown figures 5A-5G), thereby exposing the first type epitaxial layers 510 (see fig. 5E); and forming a metal gate stack 535 (page 3, paragraph 36; page 7, paragraph 77) engaging the first type epitaxial layers 510 in the second fin (see fig. 5G).

Allowable Subject Matter
Claims 3-7, 9 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 3 recites further comprising: forming first and second dummy gate stacks on the fin; depositing an inter-layer dielectric (ILD) layer on sidewalls of the first and second dummy gate stacks and covering the fin; and replacing the first and second dummy gate stacks with first and second metal gate stacks.
Claim 6 recites further comprising: thinning down the substrate from the backside of the structure; and depositing a dielectric layer at the backside of the structure.   
Claim 9 recites the second fin has a width less than that of the first fin.
Claim 18 recites further comprising: first and second gate stacks above the stack, wherein the first and second implant regions are between the first and second gate stacks.
These features in combination with the other elements of the base claim are neither disclosed nor suggested by the prior art of record.
Claims 4, 5, 7, 19 and 20 variously depends from claim 3, 6 or 18, so they are objected for the same reason.
Claims 10-14 will be allowed after overcoming the objections as shown above.
The following is an examiner’s statement of reasons for allowance: 
Claim 10 recites forming first and second gate structures above the fin; wherein the first and second regions are between the first and second gate structures; forming a dielectric layer on sidewalls of the first and second gate structures;4819-0776-7231 v.331TSMC No. P20201575US01 / Attorney Docket No. 24061.4232US01 forming contact holes in the dielectric layer exposing the first and second regions; and forming conductive contacts in the contact holes.
These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
Claims 11-14 depend from claim 10, so they are allowed for the same reason.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        August 12, 2022